DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for Figures are preceded by the word "Figure" instead of the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The use of the term Superfect [0004], Cell Factories [0005], iCell [0006, 0008], Peipro [0016-0020], and JetPEI [0036], which is a trade name or a mark used in commerce, has been noted in this application. The above list may not be exhaustive. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites ‘PEI’ without first defining what PEI is in long format. Examiner recommends amending claim to read polyethylenimine (PEI). Appropriate correction is required.
s 1, 6, and 14 are objected to because of the following informalities:  These claims recite “line cells” rather than the more common term “cell lines”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 4, 7, 8, 13, and 14 recite the limitation “about”. “About” is not defined by the specification, and thus one of ordinary skill would be unable to ascertain the metes and bounds of the claims. Other dependent claims do not remedy this deficiency. For examination purposes “at least about” was interpreted to be the listed amount or an amount higher, and “about” in claim 3 the ratio was +/- 0.5 and in claim 13 +/- 15%. 
Claim 2 recites the limitation ‘materially longer’ this term is not defined in the specification and thus one of ordinary skill in the art would not be able to determine the metes and bounds of claim 2. Claim 12 depends on claim 2 and does not remedy this deficiency. For examination purposes examiner is looking at any time longer than 20 minutes. 

Claim 13 recites the limitation "the maximum particle size" in reference to claim 1. Claim 1 does not contain any reference to the particle size.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (Kuroda, H., Kutner, R. H., Bazan, N. G., & Reiser, J. (2009). Simplified lentivirus vector production in protein-free media using polyethylenimine-mediated transfection. Journal of virological methods, 157(2), 113-121) in view of Karolewski (Karolewski, B. A., Watson, D. J., Parente, M. K., & Wolfe, J. H. (2003). Comparison of transfection conditions for a lentivirus vector produced in large volumes. Human gene therapy, 14(14), 1287-1296).
Regarding claim 1, Kuroda teaches production of lentiviral vector production using polyethylenimine (PEI) mediated transfection (abstract).  For step (a) Kuroda teaches that the lentiviral vector contains a bacterial lacZ and a human promoter to form the recombinant 
While Kuroda does not teach a 5L bioreactor, Kuroda suggests that their method would be adaptable to large scale formats including Cell Factories (p121 left column lines 32-34). 
Karolewski teaches that gene therapy will require large amounts of lentiviral vectors (overview summary) and that the virus particles are produced by transfecting cells which then produce the lentivirus particles over the course of 2-3 days (producer cells) (p1287 left column lines 21-24).  Karolewski teaches producing lentiviral particles using a Cell Factory (bioreactor) with a shelf area of 6320 cm2 10-shelf tissue culture vessel (fixed bed volume, 6320 cm2 x 10 = 63200 cm3 = 63.2L step(c)), in which 1 liter of media covers a monolayer (one shelf) of cells (adherent) (p1289 left column lines 16-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lentivirus producer cell culturing method of Kuroda by replacing the culture plates with the adherent bioreactor taught by Karolewski.  One of ordinary skill in the art would be motivated to do so because Kuroda expects their PEI mediated transfection protocol would be adaptable to large scale production and Karolewski teaches large scale formats for lentiviral production. There would be a reasonable expectation of success as both Kuroda and Karolewski are in the same field of endeavor of lentivirus production in adherent cells. 
Regarding claim 6, Kuroda teaches a method where the transfection solution is added and the media is not changed (figure 2a).  One of ordinary skill in the arts would recognize that 
Regarding claims 7 and 8, Kuroda teaches using 15 cm plates and a DNA amount of 10.5 μg(p114 right column lines 20-32), that is 10500 ng DNA over 176.71 cm2, or about 59 ng DNA per cm2 (For a circular plate, A = r2; diameter = 15 cm; r = 7.5 cm; A = 176.71 cm2).  
Karolewski teaches using 1098.7 μg of DNA in a 6320 cm2 cell factory, which yields a ratio of 173 ng of DNA per cm2 (1,098,700 ng/6320 cm2 =173 ng/cm2) (p1289 left column lines 16-18 and 30-32).  Karolewski further teaches that on a 15 cm plate 104.6 ug of DNA can be used giving a concentration of about 594 ng/cm2 (p1288 left column lines 42-44, 13.1 ug+39.2 ug+52.3 ug=104.6 ug DNA total=104600 ng/176 cm2 =594 ng/cm2). 
One of ordinary skill in the art would see the different ranges given in Kuroda and Karolewski and recognize that it would be obvious to try different DNA concentrations via routine experimentation to arrive at the optimal concentration for transfection. 
Regarding claim 10, Kuroda is silent to the addition of CO2, and thus the PEI would have no added CO2 to react with. 

Claims 2, 3, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (Kuroda, H., Kutner, R. H., Bazan, N. G., & Reiser, J. (2009). Simplified lentivirus vector production in protein-free media using polyethylenimine-mediated transfection. Journal of virological methods, 157(2), 113-121), and Karolewski (Karolewski, B. A., Watson, D. J., Parente, M. K., & Wolfe, J. H. (2003). Comparison of transfection conditions for a lentivirus vector produced in large volumes. Human gene therapy, 14(14), 1287-1296), as applied to claims 1, 7, and 11-12 above, and further in view of Ogris (Ogris, M., Steinlein, P., Kursa, M., Mechtler, K., Kircheis, R., & Wagner, E. (1998). The size of DNA/transferrin-PEI complexes is an important factor for gene expression in cultured cells. Gene therapy, 5(10), 1425-1433).
Regarding claim 2, Kuroda teaches a 10 minute incubation time for the formation of the PEI-DNA complexes (p114 section 2.5). 
Ogris studies the effect of the size of the PEI-DNA complexes on the transfection efficiency of cells (abstract).  Ogris teaches incubation of the PEI-DNA complex up to 120 hours (figure 2).  No precipitate is formed as disclosed by the decrease in size of the particles over time under salt free conditions (figure 2).  Ogris teaches that ideally stable, small, and soluble complexes are formed (p1429 right column lines 7-8). Ogris does caution that particles that are too small, ~40 nm do not provide good transfection performance (abstract). Instant application figure 5 appears to suggest that particle size of around 120 nm would be ideal, which is the approximate size of the particles under salt free conditions in Ogris figure 2 between 0 and 20 hours.  
Regarding claim 3, Kuroda and Karolewski do not teach a PEI-DNA ratio of about 1:1.5, although relevant facts are found in section 2.4 on p. 114 of Kuroda: “The total amount of plasmid DNA used varied from experiment to experiment and is outlined in the figure legends.  In parallel, 100 μl of a PEI solution was prepared by mixing aliquots of the PEI stock solution and a 150 mM NaCl solution at a certain N/P ratio. The amount of the PEI stock added was calculated using the formula:

    PNG
    media_image1.png
    50
    167
    media_image1.png
    Greyscale

where P = total amount of plasmid DNA used (g), R = N/P ratio (ratio of nitrogen content in PEI to phosphorous content in DNA) and S = concentration of PEI Stock (mM, monomer unit).  
Ogris teaches using 6 μg of PEI to 10 μg of DNA, a ratio of about 1:1.5 (p1432 left column lines 47-50). 
One of ordinary skill in the art would see the different ranges given in Kuroda and Ogris and recognize that it would be obvious to try different ratios of DNA to PEI via routine experimentation to arrive at the optimal concentration for transfection.
 Regarding claims 9 and 14, Kuroda and Karolewski do not teach measuring the size of the DNA-PEI complexes using light scattering. 
Ogris teaches that the size of the particles can be determined by light scattering (p1432 left column 57-60). 
Regarding claim 12, Kuroda teaches gently mixing (stirring) the DNA and PEI solution (p114 right column lines 28-31).
Regarding claim 13, Ogris teaches that over time the size of the particle decreases from approximately 110 nm to about 90 nm, a decrease to approximately 80% of the maximum particle size in salt free conditions over the course of about 40 hours (figure 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lentivirus producer cell culturing method of Kuroda by replacing the culture plates with the adherent bioreactor taught by Karolewski and ensuring the PEI-DNA complex for transformation of Kuroda is formed according to the PEI-DNA ratios, incubation time, and size monitoring of Ogris.  One of ordinary skill in the art would be motivated to do so because Ogris teaches that small stable complexes are ideal for transformation, but if the size of the particles is too small the transfection efficiency is reduced. There would be a reasonable expectation of success as Kuroda, Karolewski and Ogris are in the same field of endeavor of lentivirus production.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (Kuroda, H., Kutner, R. H., Bazan, N. G., & Reiser, J. (2009). Simplified lentivirus vector production in protein-free media using polyethylenimine-mediated transfection. Journal of virological methods, 157(2), 113-121), and Karolewski (Karolewski, B. A., Watson, D. J., Parente, M. K., & Wolfe, J. H. (2003). Comparison of transfection conditions for a lentivirus vector produced in large volumes. Human gene therapy, 14(14), 1287-1296) as applied to claims 1, 7, and 11-12 above, and further in view of Marceau (US20140315294A1).
Regarding claim 4, Kuroda and Karolewski fail to teach a 20 L transfection solution. 
 Marceau teaches a method for the industrial scale production of lentivirus vectors (abstract), and that the industrial scale production of lentivirus vectors is needed for gene therapy 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use to modify the lentivirus producer cell culturing method of Kuroda by replacing the culture plates with the adherent bioreactor of Karolewski and the large transfection volumes of industrial scale production taught by Marceau. One of ordinary skill in the art would be motivated to do so because Kuroda, Karolewski, and Marceau teach the importance of large-scale lentiviral production, and Marceau provides a larger method for production of the lentivirus. There would be a reasonable expectation of success as Kuroda, Karolewski and Marceau are in the same field of endeavor of lentivirus production. 
Regarding claim 11, Instant specification teaches that the pH controller on the bioreactor should be turned off to allow the pH of the cell culture to naturally fall ([0043]).
 Kuroda and Karolweski fail to teach combining the PEI with the DNA and cells in a culture media. However, Kuroda and Karolewski are silent to measuring the pH of the culture medium during or after transfection, and thus the pH would fall naturally as there is no external attempt to measure and increase the pH.
Marceau teaches that the PEI and DNA and cells can all be in the same media which can be in a bioreactor ([0044-45, 0112]). Marceau teaches that by adding the PEI and DNA directly 
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the producer cell culturing method of Kuroda by replacing the culture plates with the adherent bioreactor of Karolewski and transfection solution in buffer of Kuroda with the industrial scale production step of creating transfection solution in culture media of Marceau. One of ordinary skill in the art would be motivated to do so because Marceau teaches that one media for transfection and growth is a major improvement. There would be a reasonable expectation of success as Kuroda, Karolewski and Marceau are in the same field of endeavor of lentivirus production.

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TREVOR L KANE/Examiner, Art Unit 1657    

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657